
	
		III
		111th CONGRESS
		1st Session
		S. RES. 255
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 8, 2009
			Mr. Reid (for himself,
			 Mr. McConnell, Mr. Kerry, Mr.
			 Dodd, Mr. Akaka,
			 Mr. Alexander, Mr. Barrasso, Mr.
			 Baucus, Mr. Bayh,
			 Mr. Begich, Mr.
			 Bennet, Mr. Bennett,
			 Mr. Bingaman, Mr. Bond, Mrs.
			 Boxer, Mr. Brown,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Burr, Mr. Burris,
			 Mr. Byrd, Ms.
			 Cantwell, Mr. Cardin,
			 Mr. Carper, Mr.
			 Casey, Mr. Chambliss,
			 Mr. Coburn, Mr.
			 Cochran, Ms. Collins,
			 Mr. Conrad, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Crapo, Mr.
			 DeMint, Mr. Dorgan,
			 Mr. Durbin, Mr.
			 Ensign, Mr. Enzi,
			 Mr. Feingold, Mrs. Feinstein, Mr.
			 Franken, Mrs. Gillibrand,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mrs. Hagan, Mr.
			 Harkin, Mr. Hatch,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johanns, Mr. Johnson, Mr.
			 Kaufman, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lugar, Mr.
			 Martinez, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Mr.
			 Merkley, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Nebraska, Mr. Nelson of
			 Florida, Mr. Pryor,
			 Mr. Reed, Mr.
			 Risch, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Sanders, Mr. Schumer, Mr.
			 Sessions, Mrs. Shaheen,
			 Mr. Shelby, Ms.
			 Snowe, Mr. Specter,
			 Ms. Stabenow, Mr. Tester, Mr.
			 Thune, Mr. Udall of Colorado,
			 Mr. Udall of New Mexico,
			 Mr. Vitter, Mr.
			 Voinovich, Mr. Warner,
			 Mr. Webb, Mr.
			 Whitehouse, Mr. Wicker, and
			 Mr. Wyden) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of the Honorable
		  Edward Moore Kennedy, a Senator from the Commonwealth of
		  Massachusetts.
	
	
		Whereas
			 the Honorable Edward Moore Kennedy was elected to the Senate in 1962 and served
			 the people of Massachusetts in the United States Senate with devotion and
			 distinction for nearly 47 years, the third longest term of service in Senate
			 history;
		Whereas
			 the Honorable Edward Moore Kennedy became the youngest Majority Whip in Senate
			 history at the age of 36;
		Whereas
			 the Honorable Edward Moore Kennedy served as Chairman of the Senate Judiciary
			 Committee from 1979–1981 and as Chairman of the Senate Health, Education, Labor
			 and Pensions Committee for nearly 13 years between 1987–2009;
		Whereas
			 the Honorable Edward Moore Kennedy made the needs of working families and the
			 less fortunate among us the work of his life, particularly those of the poor,
			 the disenfranchised, the disabled, the young, the old, the working class, the
			 servicemember and the immigrant;
		Whereas
			 his efforts on behalf of the citizens of Massachusetts and all Americans earned
			 him the esteem and high regard of his colleagues;
		Whereas
			 more than 300 laws bear his name and he co-sponsored more than 2,000 others
			 covering civil rights, health care, the minimum wage, education, human rights,
			 and many other issues; and
		Whereas
			 with his death his State and the Nation have lost an outstanding lawmaker and
			 public servant: Now, therefore, be it
		
	
		That the Senate has received with profound
			 sorrow and deep regret the announcement of the passing of the Honorable Edward
			 Moore Kennedy, the great Senator from the Commonwealth of Massachusetts.
		That the Secretary of the Senate
			 communicate these resolutions to the House of Representatives and transmit an
			 enrolled copy thereof to the Kennedy family.
		That when the Senate adjourns today, it
			 stand adjourned as a further mark of respect to the memory of the deceased
			 Senator.
		
